Citation Nr: 0719807	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-38 181	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Recognition as the veteran's surviving spouse for the purpose 
of establishing eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  He died on July [redacted], 1995.  The appellant claims to be 
his surviving spouse.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2006, when it was remanded for 
evidentiary development.  Such development has not been 
accomplished and regrettably another remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Essentially, for the appellant to prevail upon her claim to 
establish her eligibility for VA death pension benefits based 
upon the service of the veteran, she must demonstrate that 
she was his lawful wife.  Currently, the evidence in the file 
includes two different marriage certificates reflecting that 
the veteran married the appellant in November 1952.  However, 
based on the admittedly-incomplete evidence currently 
contained in the claims file, it appears that the veteran may 
have been married to someone else at that time, rendering the 
November 1952 marriage invalid for VA purposes.  Thus, to 
succeed in her claim for VA death pension benefits, the 
appellant must be able to show that the veteran was actually 
divorced and free to marry in November 1952.

The August 2006 remand ordered the AMC to locate and obtain 
the veteran's VA educational folder because letters contained 
in his claims file show that he was paid an educational 
subsistence allowance from the VA office in Jackson, 
Mississippi during the 1950s.  At that time, the VA had 
requested dependency information from the veteran in order to 
calculate the proper amount of subsistence allowance to pay 
him while he was participating in a VA educational training 
program.  Thus, it is reasonable to assume that the veteran's 
education file may contain the information needed to 
substantiate the appellant's claim.

Unfortunately, the AMC's efforts to obtain the information 
requested by the Board were incomplete.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Furthermore, the RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

Governing regulation requires that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal government department or agency.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
that the custodian does not have them.  38 C.F.R. 
§ 3.159(c)(2).

According to a faded rubber stamp mark on the front of the 
veteran's claims file, the veteran's "346 R&E folder" was 
retired to the Federal Records Center in East Point, Georgia 
in April 1955.  The website of the National Archives provides 
the information that the records stored at the East Point 
facility have or shortly will be transferred to a new 
facility in Clayton County, Georgia.  Therefore, upon remand, 
the AMC should contact one or both facilities to identify the 
current location of the veteran's education file and request 
that the file be retrieved from storage.  During the process 
of locating the veteran's education file, all efforts to 
locate the file should be fully documented to facilitate 
appellate review.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, the appellant submitted an incomplete 
copy of a divorce bill which appears to show that the veteran 
filed for divorce in March 1953.  No decree or order granting 
the divorce is included, however.  This newly-submitted 
evidence has not been reviewed by RO in connection with an 
adjudication on the claim and the appellant has not executed 
a waiver of RO review.  Thus, a remand is required to allow 
such review.

The appellant's recent submission includes a fax cover sheet 
from the Chancery Clerk in Winston County, Mississippi 
showing that eight pages, including the incomplete divorce 
bill, were faxed to the appellant from Winston County.  
However, only seven pages have been included in the claims 
file.  The appellant is hereby notified to submit the eighth 
page, if it is in her possession.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make additional 
attempts to locate the veteran's 
educational file, beginning the search 
with the Federal Records Center in East 
Point, Georgia and/or Clayton County, 
Georgia, as described in the body of the 
remand, above.  Any other locations to 
which the education file may have been 
transferred should be contacted as well.  
All requests, responses, and actions taken 
to locate the veteran's claims file must 
be fully documented for future review.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
including the evidence submitted by the 
appellant in March 2007.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, if she 
should choose to designate one, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


